Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/23/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2022, 07/10/2020, 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 1:
The method of claim 1 requires a “pre-heating step” and a “transfer step of causing molten glass to flow through the transfer pipe after the pre-heating step” there is no limitation prohibiting molten glass from being in the transfer pipe before the “pre-heating step” and the claim uses the term “comprising” and is open-ended thus not prohibiting any step before “pre-heating”.
Applicant should clarify the limits of a “pre-heating step” on record. “Pre-heating step” is explained in the specification as originally filed in reference to previous patent literature or related art and appears to define the pre-heating during securing the transfer pipe but prior to use of the glass apparatus [0004] however goes on to discuss use of the apparatus in conjunction with the “pre-heating step” and in particular states “the manufacture of the glass article after the pre-heating step” in [0009] which leaves the broadest reasonable interpretation open to the manufacture of the finished glass article such as a sheet glass [0001] and leaves the broadest reasonable interpretation of pre-heating step to include heating while molten glass flows through a transfer pipe but prior to the finished article.   

There are no limitations to differentiate the “main body portion” of the “transfer pipe” from another portion of the transfer pipe in terms of length or use of the claimed “transfer pipe”.
“in accordance” does not actually indicate that the flange and main body portion move in the same direction because no direction has been established.  For example, no diameter, length versus width or diameter or indication of the “extension” has been established in the method
The word “end” has not been defined relevant to another end of the “transfer pipe” or the direction of glass flow
Claim 3 
depends from claim 1 and recites a “upper portion of the flange portion” there is no other portion of the flange defined or any dimensions thus any portion may be considered the “upper portion of the flange”

Claim 5 
depends from claim 1 and recites a “lower portion of the flange portion” there is no upper portion defined or any dimensions thus any portion may be considered the “lower portion of the flange”

Claims 1-5
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-5 recite “movably supported” however do not require active steps of moving thus any equivalent structure that meets “movably” supported is considered to meet the claim language as it presently stands. [0008]-[0011], [0015], [0084] of the specification state movably supported however provide no step or structure. [0012]-[0013] recite two different structure related preferred embodiments of “movably supported” flange; a rolling member and rod-shaped coupling, respectively.  For the purpose of this examination, any movable support is considered a structural equivalent.  There are no active steps claimed.

Claim Objections
Claims 5 and 13-18 is objected to because of the following informalities:  “an lower portion” which is considered a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “upper portion” in claims 3 and 9 is unclear because there is no other of the portion of the flange claimed such that the direction “upper” holds a definite meaning.
The term “intermediate portion” in claim 4 is unclear because there is no other of the portion of the flange claimed such that the direction “intermediate” holds a definite meaning.
The term “lower portion” in claim 5 is unclear because there is no other of the portion of the flange claimed such that the direction “lower” holds a definite meaning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Angelis (US 20180297882).
Regarding claim 1, De Angelis discloses a manufacturing method for a glass article, comprising:
a transfer pipe (labeled overall as 202, inner tube surface 208).  De Angelis does not specifically disclose “a pre-heating step of heating” De Angelis discloses heating the metallic conduit by supplying an electric current [0021], [0078]-[0079].  Any heating to the inner tube 208 is considered preheating because claim 1 does not require a limitation prohibiting glass from being in the transfer pipe during the pre-heating, the specification does not define “pre-heating” as heating prior to any specific procedure, thus giving the claims the broadest reasonable interpretation in view of the specification De Angelis discloses heating as discussed above.  This heating is considered “pre-heating” because the process of De-Angelis is continuous overflow downdraw (FIG 1) as is also depicted in the drawing Fig1 of the present application. 
[0079] states:
In some embodiments second and third flanges 214, 218 may be configured to conduct an electric current into and through conduit 202. Accordingly, and as best seen in FIGS. 6 and 7, each of second and third flanges 214, 218 may include an electrode portion 242, 244 (respectively) in electrical contact with a source of electric current (not shown). 
Alternatively, it would be obvious to one of ordinary skill in the art that a “pre-heating” step occurs after manufacture of the inner tube 208 when hot molten glass first travels through the inner tube 208 of De Angelis due to the heat of the molten glass or due to heating as the tube as disclosed in [0079]  wall 208, and with the exception of first end 204 of conduit 202, inner wall 208 and outer wall 210 are separated by a gap. Electric current supplied to second and third flanges 214, 218 flows between the second and third flanges through substantially the entirety of inner and outer walls 208, 210, thereby heating conduit 202 (and molten glass therein).  One of ordinary skill in the art would be motivated to heat the tube to the necessary temperature for the molten glass to be at the desired temperature upon entry of the conduit as taught by De Angelis.  (See also MPEP 2144.05)
De Angelis requires a transfer step of causing molten glass to flow through the transfer pipe after the pre-heating step as has been described above.
De Angelis discloses the transfer pipe assembly (202) with inside of transfer pipe (208) comprises a main body portion having a tubular shape (Fig 4) and a flange portion (218) considered to be formed on an end portion of the main body portion,
De Angelis discloses what is considered the main body portion retained by a refractory (238) [0077]-[0078].
the flange portion (218) is secured by threaded fasteners (254) [0082], Fig 4 and thus movably supported so that the flange portion (218).  Any heating of the pipe of De Angelis is considered the pre-heating step (as discussed above).
De Angelis does not explicitly state that the, “the flange portion is movably supported so that the flange portion is moved in accordance with extension of the main body portion” 
De Angelis suggests suitable metals for a conduit in a glass manufacturing apparatus include Elements of the downstream glass manufacturing apparatus, including first connecting conduit 32, may be formed from a precious metal. Suitable precious metals include platinum group metals selected from the group of metals consisting of platinum, iridium, rhodium, osmium, ruthenium and palladium, or alloys thereof. For example, downstream components of the glass manufacturing apparatus may be formed from a platinum-rhodium alloy including from about 70 to about 90% by weight platinum and about 10% to about 30% by weight rhodium [0046], [0053], [0063].  Although De Angelis is silent to the material of the pipe in 202 it would be obvious to one of ordinary skill in the art to use platinum or a platinum alloy for the pipe in the embodiment discussed of Fig 4-7 as motivated by De Angelis stating they are suitable metals for conduits in glass manufacturing.
De Angelis [0079] states:
In some embodiments second and third flanges 214, 218 may be configured to conduct an electric current into and through conduit 202. Accordingly, and as best seen in FIGS. 6 and 7, each of second and third flanges 214, 218 may include an electrode portion 242, 244 (respectively) in electrical contact with a source of electric current (not shown). 
De Angelis [0080] states:
The temperature of the conduit 202 can exceed 1500 degrees Celsius.  One of ordinary skill in the art would necessarily see this would cause expansions of a platinum conduit 202 
The method of De Angelis as discussed above yields the claim limitation: “the flange portion is movably supported so that the flange portion is moved in accordance with extension of the main body portion” because a platinum conduit and flange heated to 1500 degrees Celsius or above would cause thermal expansion of the platinum or platinum alloy, wherein the flange is movably supported by the threaded bolt (254)

Regarding claim 2, De Angelis is silent as to an electric wire connected to the transfer pipe is movably supported so that the electric wire is moved in accordance with the extension of the main body portion.
De Angelis [0079] states:
In some embodiments second and third flanges 214, 218 may be configured to conduct an electric current into and through conduit 202. Accordingly, and as best seen in FIGS. 6 and 7, each of second and third flanges 214, 218 may include an electrode portion 242, 244 (respectively) in electrical contact with a source of electric current (not shown). 
It has been established in the discussion of claim 1 above how the flange 218 is interpreted as “movably supported” by the threaded fastener 254, wherein the fastener supports the flange 218 and the threads along with compression material 220 allow the flange to be moved, thus movably supported. The flange 218is in electrical contact with a source of an electric current therefore an electric wire is in contact with the flange 218 which is movably supported.
Regarding claims 3-5, and 9-19 there are no portions of the flange defined in reference to a direction of any portion of the apparatus thus De Angelis meets claims 3-5 because any portion of the flange may be considered upper, lower, or intermediate.  No up and -down direction has been established thus any expansion of the platinum tube of De Angelis during heating would cause the flange 218 to move to some degree because it is welded to the conduit 208 [0069], 

Allowable Subject Matter
Claims 6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6 and 19-20 contain allowable subject matter the closest prior art of record does not disclose a method of manufacturing a glass article wherein during the pre-heating step, the flange portion is movably supported by a rolling member in addition to all of the limitations of the claims from which claims 6 and 19-20.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741